               Case 2:21-cv-05150-UA Document 1 Filed 06/24/21 Page 1 of 1 Page ID #:1

                        ~i~
                                                     United States District Court
                          "~                            Central District of California               Cristina M.Squieri Bullock
                                  ~.                     Office of the Clerk                         Chief Deputy of Administration
                                ,~' y~~                                                              350 West 1st Street, Suite 4311
                      ~~~B~R~Ct Off'~F                                                                   Los Angeles, CA 90012

                      Kiry K. Gray                                                                        Sara Tse Soo Hoo
          District Court Executive /Clerk of Court                                                    Chief Deputy of Operations
               350 West 1st Street, Suite 4311                                                    255 Fast Temple Street, Suite TS-134
                    Los Angeles, CA 90012                                                                Los Angeles, CA 90012


                                                               June 24, 2021




   Dear Sir or Madam:

   Your document has been lodged and assigned civil case number                          CV21-5150

   Upon the submission of your document,the following discrepancy was found:

               ❑      You have submitted a personal check.
                     Please be advised that personal checks are not accepted. Your check will be returned to you
                     by our Fiscal Department. Please send a cashier's check or money order instead. Be sure to
                     reference the civil case number on your payment.

               Q      You have not submitted the entire lingfee amount of$402.
                      If you are unable to pay the entire filing fee at this time, you may request that the fee be
                      waived. To do so, you must complete, sign, and return the enclosed form, Request to Proceed
                      in Forma Pauperis with Declaration in Support(CV-60), in its entirety.

    If you do not respond within THIRTY DAYS from the date above, your action will be either dismissed or
    remanded to state court, as appropriate.

    If your fee waiver request or payment is received within THIRTY DAYS,judges will be assigned to your case.
    You may return your fee waiver request or payment to any of the following addresses:

                    United States Courthouse                 United States Courthouse            United States Courthouse
               255 East Temple Street, Suite TS-134       411 West Fourth St., Room 1053        3470 Twelfth St., Room 134
                     Los Angeles, CA 90012                  Santa Ana, CA 92701-4516               Riverside, CA 92501

                                                                      Sincerely,

                                                                      Clerk, U. S. District Court


                                                                     gy; C. Sa
                                                                          Deputy Clerk
       Encl.(CV-60)

CV-47(12/20)                   NOTICE RE:DISCREPANCIES WITH LODGING OF COMPLAINT OR NOTICE OF REMOVAL
